       Case 1:15-md-02657-FDS Document 1812 Filed 02/03/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



                                                     MDL NO. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)                       This document relates to:
 PRODUCTS LIABILITY LITIGATION                       All Actions




                       GLAXOSMITHKLINE LLC’S
        MOTION FOR CASE MANAGEMENT ORDER GOVERNING STATUS
         CONFERENCES AND TO STRIKE PORTIONS OF THE RECORD

       GlaxoSmithKline LLC (“GSK”) moves this Court to (1) implement a Case Management

Order governing the parties’ obligations to confer and restricting obstructive conduct and (2)

strike, from the public record, the inappropriate argument and slides presented by Plaintiffs’

counsel at the January 27, 2020 status conference. As explained more fully in GSK’s

Memorandum, prospective controls and remedial measures are necessary to maintain the integrity

of the process and docket.

       WHEREFORE, GSK respectfully requests that this Court grant its Motion for all of the

reasons set forth in the accompanying Memorandum.
       Case 1:15-md-02657-FDS Document 1812 Filed 02/03/20 Page 2 of 3



                          LOCAL RULE 7.1(A)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(A)(2), the undersigned counsel hereby certifies that counsel for

GSK attempted to meet and confer in a good faith effort to narrow the issues of dispute without

success.


Dated: February 3, 2020

                                            Respectfully submitted,

                                           /s/ Jennifer M. Stevenson
                                           Madeleine M. McDonough
                                           Jennifer M. Stevenson
                                           Jennifer Stonecipher Hill
                                           SHOOK, HARDY & BACON L.L.P.
                                           2555 Grand Blvd.
                                           Kansas City, MO 64108
                                           Telephone: (816) 474-6550
                                           Facsimile: (816) 421-5547
                                           mmcdonough@shb.com
                                           jstevenson@shb.com
                                           jshill@shb.com
                                           Admitted pro hac vice

                                           Lisa S. Blatt
                                           Amy Mason Saharia
                                           WILLIAMS & CONNOLLY LLP
                                           725 Twelfth Street, N.W.
                                           Washington, DC 20005
                                           Telephone: (202) 434-5000
                                           Facsimile: (202) 434-5029
                                           lblatt@wc.com
                                           asaharia@wc.com
                                           Admitted pro hac vice

                                           Attorneys for Defendant GlaxoSmithKline LLC
        Case 1:15-md-02657-FDS Document 1812 Filed 02/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                              /s/ Jennifer M. Stevenson
                                              Jennifer M. Stevenson
